By consent a trial by jury was waived and the judge found the facts. J. A. Reed and Ida Burrell were lawfully married, the plaintiff being their only child. Mrs. Reed died several years ago; J. A. Reed died on 30 September, 1931.
J. A. Reed and Elvira Blair were married in Asheville on 14 October, 1925. They had five children, two of whom were born before the marriage.
Elvira Blair, whose maiden name was Elvira Ingle, had previously intermarried with C. E. Blair. On 13 May, 1924, C. E. Blair brought suit against his wife for divorce on the ground of adultery and caused her to be personally served with summons. In response to the third issue the jury found that the defendant in that case had abandoned the plaintiff and that they had lived separate and apart for five successive years preceding the commencement of the action. The plaintiff was given an absolute divorce. *Page 746 
Judge Sink permitted an amendment to the complaint in the action for divorce nunc pro tunc so as to make the allegations and the issues conform and adjudged that Elvira Reed is the lawful widow of J. A. Reed, deceased, and that their children are entitled to share in the estate of their father, subject to the lawful rights of the widow.
The statute previously in force authorized an absolute divorce if there had been a separation between the husband and the wife and they had lived separate and apart for five successive years and the plaintiff had resided in the State for that period. C. S., 1919, sec. 1659, subsec. 4 and amendment. The issues in Blair v. Blair determined these questions — the marriage, the plaintiff's residence in the State for more than five years, the abandonment and the separation for the statutory period. Ellisv. Ellis, 190 N.C. 418. If it be conceded, as the plaintiff contends, that the amendment nunc pro tunc was improper, the judgment was not void. Irregularity is not sufficient cause for declaring the second marriage a nullity and the children illegitimate. C. S., 279.
The parties agree, if Elvira Reed is the lawful widow of J. A. Reed, that Cheesborough is the administrator of J. A. Reed's estate. Judgment
Affirmed.